DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/418,202 is filed on 5/21/2019, and claims domestic priority of provisional application 62/675,386 filed on 5/23/2018. However, the examiner would like to notify that the priority date of the provisional application in the first page of the specification does not match the ADS.
Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.

The disclosure is objected to because of the following informalities: the provided specification [0002] states “The application claims priority to U.S. Provisional Patent Application Serial No. 62/675,386 filed June 8, 2018, the disclosure of which is incorporated herein by reference in its entirety”, however, the provided date does not match the priority date of the latest ADS submitted on 10/2/2019.
Appropriate correction is required.

Response to Amendment
This office action is in response to the amendment submitted on 7/12/2022, wherein claims 1-2 are pending and ready for examination. No new or canceled claims have been cited.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0180122 A1, Federici in view of US 2013/0161514 A1, Kukushkin et al, hereinafter referenced as Kukushkin.

As to independent claim 1, Federici teaches “A mapping probe for real-time signal sampling and recovery from engineered electromagnetic interference, the mapping probe comprising: a trigger voltage source that produces a trigger voltage signal that synchronizes transmission of primary electromagnetic waves;” ([abstract] and [0024], “A system employing an aperiodic detector array and implementing phase modulation at 100 kHz significantly reduces the imaging time and enables interferometric images of a THz point source to be obtained at several frequencies between 0.3 and 0.95 THz” wherein the detection of the position of different entities such as people or animals, weapon or drug is determined. Moreover, figs 1-3, [0027-0029] of fig 1, and [0038-0040] of fig 3, wherein the emitter source 20, reads on “a trigger voltage source” and wherein the signal to be distributed /synchronized to an array of receivers “N receivers” as in [0036-0037]. [0045] discloses a fast and simultaneous performance which is less than one second, reads on “real time”. Moreover, the location of the detected entity is disclosed as least in fig 2A-B and 4A-B which reads on “mapping”)
However, if the explanation of the process being in real time as the process takes less than one second to be challenged, then the following rejection is applied.
Kukushkin teaches A mapping probe for real-time signal sampling and recovery from engineered electromagnetic interference, the mapping probe comprising: a trigger voltage source that produces a trigger voltage signal that synchronizes transmission of primary electromagnetic waves;” ([abstract] wherein the imaging system including electromagnetic radiation source, is disclosed. Moreover, fig 4, system 1, wherein the radiation source 2 reads on “a trigger voltage source”, see [0034]. Moreover, [0040] wherein the achieved data is synchronized, “by synchronizing data acquisition”, also see [abstract] “Entire image is formed simultaneously providing for high speed image acquisition”. Moreover, [0035] “signal processing module… may be delivered….. in real time”. Furthermore, [0039] “locate and identify substance” reads on mapping.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the real-time aspect of Kukushkin to the teaching of Federici (if it has not already been applied) in order to provide spontaneous outcome wherein such approach applicable within the art and within the same frequency range of both teachings (Kukushkin [0035].) 
Federici as modified teaches “a plurality of primary electromagnetic wave synthesizers in communication with the trigger voltage source and that: receives the trigger voltage signal from the trigger voltage source; produces time-varying voltage signals in response to receipt of the trigger voltage signal from the trigger voltage source; and communicates the time-varying voltage signals;” ([0033] the generated time varying voltage is disclosed, see fig 3 as the constructed signal is locked item 26 of fig 3 and then communicated to the computing device 30, as shown. The receiver of fig 3 reads on synthesizer, knowing that there are multiple synthesizers (N) as in [0036-0037] and [0043] “multiple detectors”.)
“a plurality of transmitters in communication with the primary electromagnetic wave synthesizers and that: receives the time-varying voltage signals from the primary electromagnetic wave synthesizers;” (receiver 22 of fig 1 and 3 receives the time varying signal from transmitter 20, as explained in the above rejection. These limitations have been examined based on the best understood. Moreover, [0011] “10 transmitter and receiver pairs”.)
“and synchronously transmits the time-varying voltage signals as primary electromagnetic waves in response to receipt of the trigger voltage signal from trigger voltage source by the primary electromagnetic wave synthesizers, such that the primary electromagnetic waves are subjected to scattering by a structural entity to produce scattered electromagnetic waves from the primary electromagnetic waves;” (as explained in the above rejection referring to figs 1-3 wherein the time varying data is distributed to N receivers/ detectors array and then the structural image of an entity is provided as in fig 2 A-B, and 4 A-B.)
“a plurality of receivers that: receives the scattered electromagnetic waves; and produces a plurality of receiver signals based on the scattered electromagnetic waves;” ([0036-0037] and [0043] wherein multiple detectors are implemented (N). [0024] the image to be reconstructed from multiple signals (N). As explained in the above rejection referring to figs 1-3 wherein the time varying data is distributed to N receivers/ detectors array and then the structural image of an entity is provided as in fig 2 A-B, and 4 A-B.)
Note: figs 4-5 are versions of implementing fig 3 which is a version of implementing fig 1, [0042] “using the system of fig 3”, thus referring to statements taken from paragraphs corresponding to figures 4-5 are applicable, convenient and suitable as the combinations are part of Federici disclosure.
“a conversion stage in communication with the receivers and that: receives, from the receivers, the receiver signals; receives, from the trigger voltage source, the trigger voltage signal; and produces converted data from the receiver signals and the trigger voltage signal;” (fig 3 shows that signal 18 enters to the transmitter 20 and then provided to the receiver which reads on “receives, from the trigger voltage source”, meanwhile the second signal 18 enters to receiver 22 which reads on “receiver signals”, wherein a set detectors are included in receiver 22 as in [0036-0037] and wherein such signal has been gone through different stage as shown in fig 3 to reconstruct and integrate the image shown in fig 2 and 4, see [0024]. Moreover, [0033] the detected signals are processed and locked as in [0033] and [0037].)
“and a render in communication with the conversion stage and that: receives, from the conversion stage, the converted data; and produces a map of the structural entity.” (fig 2 and 4, and [0041-0043] “integrated central areas of the images is presented”.)

As to independent claim 2, Federici teaches “A process for mapping a structural entity with a mapping probe, the process comprising: producing, by the trigger voltage source of mapping probe, a trigger voltage signal, the mapping probe comprising: a trigger voltage source that produces a trigger voltage signal that synchronizes transmission of primary electromagnetic waves; a plurality of primary electromagnetic wave synthesizers in communication with the trigger voltage source and that: receives the trigger voltage signal from the trigger voltage source; produces time-varying voltage signals in response to receipt of the trigger voltage signal from the trigger voltage source; and communicates the time-varying voltage signals; a plurality of transmitters in communication with the primary electromagnetic wave synthesizers and that: receives the time-varying voltage signals from the primary electromagnetic wave synthesizers; and synchronously transmits the time-varying voltage signals as primary electromagnetic waves in response to receipt of the trigger voltage signal from trigger voltage source by the primary electromagnetic wave synthesizers, such that the primary electromagnetic waves are subjected to scattering by a structural entity to produce scattered electromagnetic waves from the primary electromagnetic waves a plurality of receivers that: receives the scattered electromagnetic waves; and produces a plurality of receiver signals based on the scattered electromagnetic waves a conversion stage in communication with the receivers and that: receives, from the receivers, the receiver signals; 2 receives, from the trigger voltage source, the trigger voltage signal; and produces converted data from the receiver signals and the trigger voltage signal; and a render in communication with the conversion stage and that: receives, from the conversion stage, the converted data; and produces a map of the structural entity.” (see the rejection of claim 1 above.)
synchronizing transmission of primary electromagnetic waves; receiving, by the primary electromagnetic wave synthesizers, the trigger voltage signal from the trigger voltage source; producing, by the primary electromagnetic wave synthesizers, time-varying voltage signals in response to receiving the trigger voltage signal from the trigger voltage source; communicating, by the primary electromagnetic wave synthesizers, the time-varying voltage signals; receiving, by the transmitters, the time-varying voltage signals from the primary electromagnetic wave synthesizers; synchronously transmitting, by the transmitters, the time-varying voltage signals as primary electromagnetic waves in response to receiving the trigger voltage signal from the trigger voltage source by the primary electromagnetic wave synthesizers, subjecting the primary electromagnetic waves to scattering by the structural entity; producing scattered electromagnetic waves from the primary electromagnetic waves in response to scattering the primary electromagnetic waves by the structural entity; receiving, by the receivers, the scattered electromagnetic waves; producing, by the receivers, the receiver signals based on the scattered electromagnetic waves; receiving, by the conversion stage, the receiver signals from the receivers; receiving, by the conversion stage, the trigger voltage signal from the trigger voltage source; producing, by the conversion stage, converted data from the receiver signals and the trigger voltage signal; receiving, by render, the converted data from the conversion stage; and producing the map of the structural entity from the converted data to map the structural entity.” (please see the rejection of claim 1 above.)

Response to Arguments
Applicant’s arguments, see Remarks page 6-8, filed on 7/12/2022, with respect to priority, 112(b) rejection and 101 rejection, have been fully considered and are persuasive.  The priority has been considered and applied.
The rejection of 112(b) has been withdrawn based on the provided argument.
The rejection of 101 has been withdrawn based on the amendment.
Applicant's arguments filed on 7/12/2022, Remarks page 8-11, have been fully considered but they are not persuasive.

The applicant argues (Remarks page 8-11) that neither the primary reference Federcic nor Kukushikin teaches the limitations of claim 1, as the applicant alleges that the emitter source 20 of Federici and its related processes do not read on the claimed limitations.
The examiner respectfully does not agree:
First, the emitter source 20 of Federici, does indeed emit voltage signal as in [0027-0029] of fig 1, and [0038-0040] “THz waveform”; “pulsed THz”; “THz wave”; “obtains the THz amplitude and phase with a digital lock-in amplifier (not shown) at high rates. A 100 kHz AC voltage.”, rejection above page 4-5. Also see [0033] “By applying a time-varying voltage to the phase shifter, the phase of one infrared laser beam .phi..sub.1(t) can be modulated and therefore directly modulate the phase of the radiated THz wave.”
Second, the emitted voltage is processed as explained in fig 2 and [0036-0037] wherein such process includes synchronizing and simultaneously distributing the signal to N receivers as explained in the above rejection page 4-5 and in Federici “wherein the signal to be distributed /synchronized to an array of receivers “N receivers” as in [0036-0037]. [0045] discloses a fast and simultaneous performance,” which reads on “synchronizes transmission of primary electromagnetic waves”. 
Third, not only Federici teaches the above argued aspect, yet the second reference Kukushkin also does indeed teach the same aspect as well, as explained in the rejection above page 5. Thus, the claimed limitation is not only taught by one reference, yet it has been disclosed by the two references instead.
Fourth, the applicant provided delineated explanations of the performance of the invention of Federici, and then concluded that Federici does not read on the claimed language, yet without justifying how or why the provided explanations should support his/her conclusion. The examiner would like to notify that citing extensive details from the reference, does not provide any proof that such details support the applicant allegation see MPEP 37CFR 1.111(b). Rather, the best the applicant provides, is comparing the reference with the specification disclosure rather than the claimed language; yet such aspect is not proper based on the MPEP 2145VI “arguing limitations that are not claimed”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0328710 A1, Keller, III is drawn to a signal processing method to significantly improve the detection and identification of source emissions.
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448. The examiner can normally be reached Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865    
9/2/2022